     Case 2:20-cv-01360-JAD-VCF Document 47 Filed 09/13/21 Page 1 of 12



 1    George F. Ogilvie III, Esq. (NSBN 3552)
      Daniel I. Aquino, Esq. (NSBN 12682)
 2    MCDONALD CARANO LLP
      2300 West Sahara Avenue, Suite 1200
 3    Las Vegas, Nevada 89102
      Telephone: (702) 873-4100
 4    Facsimile: (702) 873-9966
      gogilvie@mcdonaldcarano.com
 5    daquino@mcdonaldcarano.com

 6    Attorneys for Defendants Pale Horse GRS L.L.P.,
      Chris Clark and Aaron Spradlin
 7
                                    UNITED STATES DISTRICT COURT
 8
                                               DISTRICT OF NEVADA
 9

10
           PRB SUPPLY LLC, a Nevada limited                 CASE NO. 2:20-cv-01360-JAD-VCF
11         liability company,
12                                Plaintiff,
                                                               STIPULATION AND PROTECTIVE
13         v.                                                           ORDER TO
                                                                  PROTECT CONFIDENTIAL
14         PALE HORSE GRS L.L.P., a Tennessee                         INFORMATION
           limited liability company; CHRIS CLARK, an
15         individual; and AARON SPRADLIN, an
           individual,
16
                                 Defendants.
17

18              Plaintiff PRB Supply LLC (“Plaintiff”) and Defendants Pale Horse GRS L.L.P., Chris
19    Clark, and Aaron Spradlin (“Defendants”) (collectively the “Parties”), through their respective
20    counsel of record in this action, hereby agree to this Stipulation and Protective Order to Protect
21    Confidential Information (“Protective Order”), and further agree that this Court may enter an order
22    on this Protective Order.
23    1.        PURPOSE
24              The purpose of this Protective Order is to allow the Parties, to the extent permitted under
25              the Federal Rules of Civil Procedure and the Local Rules of the United States District Court
26              for the District of Nevada, such access to Protected Material, as defined below, as is
27              necessary to prosecute or defend the Action, while at the same time to protect any
28              confidential information contained within the Protected Material that may, and/or already
     Case 2:20-cv-01360-JAD-VCF Document 47 Filed 09/13/21 Page 2 of 12



 1          has, come into the possession of any Party in connection with the Action. Nothing in the

 2          Protective Order shall limit or modify the rights of any Party to use the information,

 3          documents, or things which it produces to another Party.

 4    2.    DEFINITIONS

 5          2.1.   Action. “Action” means the action pending in the United States District Court for

 6                 the District of Nevada, Case No. 2:20-cv-01360-JAD-VCF, entitled PRB Supply

 7                 LLC v. Pale Horse GRS L.L.P., Chris Clark, and Aaron Spradlin.

 8          2.2.   Counsel. “Counsel” means counsel of record and authorized co-counsel of any

 9                 Party, and their employees and support personnel, jury consultants, electronic

10                 discovery consultants and document vendors, trial graphics personnel and other

11                 assistants, who are not employees of a Party and to whom it is necessary to disclose

12                 Protected Material in the Action.

13          2.3.   Independent Expert.       “Independent Expert” means an expert or independent

14                 consultant who is not an employee of a Party and is retained solely to advise and

15                 assist Counsel in the preparation or trial of the Action, or retained to give expert

16                 testimony, or retained for both purposes, and his or her secretarial or other assistants,

17                 to whom it is necessary to disclose Protected Material in the Action.

18          2.4.   Party. “Party” or “Parties” mean the parties to the Action, including their respective

19                 officers, directors, employees and agents (but not Counsel).

20          2.5.   Produced Material. “Produced Material” means any information, document, file,

21                 electronically stored information (“ESI”), or tangible thing upon which any

22                 expression, communication, or representation has been recorded by any means, or

23                 any response to any discovery request (including by way of example document

24                 requests, interrogatories, requests for admissions, notices of deposition, requests to

25                 inspect, and deposition subpoenas), or portions thereof, to be provided, or already

26                 provided, by any Producing Party or third party to any other Party, in connection

27                 with the Action.

28
                                                Page 2 of 12
     Case 2:20-cv-01360-JAD-VCF Document 47 Filed 09/13/21 Page 3 of 12



 1          2.6.   Producing Party. “Producing Party” means a Party or third party and its officers,

 2                 directors, employees and agents (including Counsel), that produces or otherwise

 3                 makes available Produced Material to a Receiving Party.

 4          2.7.   Receiving Party. “Receiving Party” means a Party and all its officers, directors,

 5                 employees and agents (including Counsel), that receive Produced Material from a

 6                 Producing Party.

 7    3.    PROTECTED MATERIAL. Protected Material as used in this Protective Order shall

 8          mean any Produced Material that contains information: (A) in which the Producing Party

 9          has a protected privacy interest under federal or state law; or (B) that has not been made

10          publicly available (as a result of legal or ethical means) and from which the Producing Party

11          derives independent economic value, actual or potential, from not being generally known to

12          the public or to other persons who can obtain economic value from its disclosure or use,

13          including but not limited to financial records and projections, contractors’ bid preparation

14          documents, and cost estimating procedures. The use and dissemination of any Protected

15          Material by a Receiving Party is strictly limited to the Action. Protected Material may not

16          be used or disseminated for any other purpose without the written consent of the Producing

17          Party, or by order of the Court.

18          3.1.   Designation of Protected Material. A Producing Party, at the time of producing

19                 Produced material, or as soon as the Producing Party reasonably determines the need

20                 therefore, may designate any Produced Material as Protected Material by producing

21                 the   documents     claimed    Protected   Material    marked    with    the   legend

22                 “CONFIDENTIAL – Subject to Protective Order.” To the extent possible, the

23                 legend should be placed by the Producing Party on each page of the Protected

24                 Material. Where the Producing Party is unable to place the legend on each page (or

25                 it is commercially unreasonable to do so), for instance where the Producing Party

26                 seeks to produce a native electronic file, the Producing Party should take other

27                 precautions to flag the information as Protected Material, including, but not limited

28
                                               Page 3 of 12
     Case 2:20-cv-01360-JAD-VCF Document 47 Filed 09/13/21 Page 4 of 12



 1                 to, placing the legend in the file name of the native electronic file. The Producing

 2                 Party shall act in good faith in attempting to limit the amount of Produced Material

 3                 that is designated as Protected Material. If only a portion of certain Produced

 4                 Material qualifies as Protected Material, the Producing Party shall act in good faith

 5                 to limit the Protected Material designation to only that portion.

 6          3.2.   Designation Not Determinative of Status. The Producing Party’s designation of

 7                 Produced Material as Protected Material does not create a presumption that the

 8                 materials are Protected Material, nor shall the Receiving Party’s receipt of Protected

 9                 Material be a determination or admission by the Receiving Party that such material

10                 is in fact protected as Protected Material. The Receiving Party shall not be obligated

11                 to challenge a “Protected Material” designation at the time of receipt, and a failure

12                 to do so shall not preclude a later challenge to the propriety of such a designation.

13                 The fact that Produced Material is not designated as Protected Material shall not, in

14                 and of itself, preclude a party from later seeking to designate such material as

15    4.    PERSONS WITH ACCESS TO PROTECTED MATERIAL. Protected Material may

16          not be disclosed or discussed in any manner with any entity or person except for the

17          following:

18          4.1.   Counsel. Each Party’s respective Counsel shall have access to and may use any

19                 Protected Material only for the purposes of prosecuting, defending, or attempting to

20                 settle the Action.

21          4.2.   Parties. A Party to the litigation, as distinguished from that Party’s Counsel and

22                 any Independent Experts, shall have access to and may use Protected Material only

23                 for the purposes of the Action and only after complying with Section 5 of this

24                 Protective Order.

25          4.3.   Independent Experts. Counsel for a Receiving Party may make any Protected

26                 Material available to its Independent Expert or to another Party’s Independent

27                 Expert only after complying with Section 5 of this Protective Order.

28
                                               Page 4 of 12
     Case 2:20-cv-01360-JAD-VCF Document 47 Filed 09/13/21 Page 5 of 12



 1    5.     ACKNOWLEDGEMENT OF PROTECTIVE ORDER.                               Except when used in a

 2           deposition or court, before obtaining access to any copies of Protected Material covered by

 3           this Protective Order, each person (other than Counsel) who is permitted to have access to

 4           such material must signify assent to, and agree to be bound by, the terms of this Protective

 5           Order by executing the acknowledgement attached as Appendix A hereto, indicating that

 6           he or she has read and understood this Protective Order and agrees to be bound by its terms.

 7           The acknowledgements shall not be produced in connection with the Action but shall be

 8           confidentially maintained by Counsel for the Receiving Party until after complete

 9           resolution of the Action, including any appeal.

10    6.    HANDLING OF PROTECTED MATERIAL

11          6.1.   General. All Protected Material is to be used solely for the purposes of the Action.

12                 Persons having access to Protected Material shall not disclose or provide Protected

13                 Material to any person not authorized under Section 4 of this Protective Order

14                 without written permission from Counsel for the Producing Party.

15          6.2.   Protected Materials Filed With Court. Any Party that wishes to file or lodge

16                 Protected Material with the Court must file or lodge the Protected Material under

17                 seal in accordance with Section 7 of this Protective Order. This includes any briefs,

18                 transcripts, exhibits, depositions, or documents that contain, comprise, summarize,

19                 or quote from Protected Material. To Parties agree to work in good faith concerning

20                 sealing issues. To the extent the Court denies any motion or application to seal, the

21                 Parties agree to work in good faith to explore alternatives for protecting the Protected

22                 Material.

23          6.3.   Deposition Transcripts.       Protected Material may be used at a deposition in

24                 accordance with this Protective Order. During the deposition, counsel seeking to

25                 use or refer to Protected Material shall state, on the record, that such Protected

26                 Material is subject to this Protective Order and Order and that deposition questions

27                 and answers relating to the Protected Material are to be treated as Protected Material,

28
                                               Page 5 of 12
     Case 2:20-cv-01360-JAD-VCF Document 47 Filed 09/13/21 Page 6 of 12



 1                 and that the portion of the deposition transcript which relates to the Protected

 2                 Material shall also be marked and treated as Protected Material. To the extent the

 3                 deponent has not already complied with Section 5 of this Protective Order, the Party

 4                 seeking to introduce the Protected Material as an exhibit at the deposition shall seek

 5                 to have the deponent comply with Section 5 of this Protective Order. Whether the

 6                 Party seeking to introduce the exhibit is successful in obtaining the deponent’s

 7                 compliance with Section 5 of this Protective Order, the Parties should work together

 8                 to ensure that the deponent does not leave the deposition with a physical or electronic

 9                 copy of the Protected Material and the confidential portion of the deposition

10                 transcript relating to the Protected Material is not retained by the deponent (whether

11                 in physical or electronic format).

12          6.4.   Return of Protected Material After Final Disposition or Termination of

13                 Participation in the Action. Once participation in the Action by any Receiving

14                 Party that obtained Protected Material has been terminated or otherwise finally

15                 concluded, Counsel for the Receiving Party shall either return all Protected Material

16                 in the possession of the Receiving Party or its agents to Counsel for the Producing

17                 Party or dispose of all Protected Material in some other manner agreed upon with

18                 Counsel for the Producing Party. Protected Material retained by Counsel of a

19                 Receiving Party shall retain the status of Protected Material despite termination of

20                 this Action, and shall be treated in accordance with the terms of this Protective

21                 Order, unless the Parties otherwise agree or the Court otherwise orders. However,

22                 (a) the Parties further agree that any information learned from that Protected

23                 Material that has been returned or destroyed shall remain confidential pursuant to

24                 the terms of this Protective Order; and (b) this Protective Order shall survive the

25                 termination of this action, including any appeals thereof, and the Court shall retain

26                 continuing jurisdiction to enforce or resolve any dispute concerning the use of

27                 information disclosed hereunder.

28
                                               Page 6 of 12
     Case 2:20-cv-01360-JAD-VCF Document 47 Filed 09/13/21 Page 7 of 12



 1          6.5.   Advice of Counsel. Nothing in this Protective Order shall bar or otherwise restrict

 2                 Counsel from rendering advice to a Party with respect to the Action, and in the

 3                 course thereof, relying upon any Protected Material. However, in rendering such

 4                 advice and in otherwise communicating with a Party, such Counsel shall not disclose

 5                 the contents of any Protected Material contrary to the terms of intent of this

 6                 Protective Order.

 7          6.6    Other Actions And Proceedings. If a Receiving Party (a) is subpoenaed in another

 8                 action or proceeding, (b) is served with a demand in another action or proceeding in

 9                 which it is a party, or (c) is served with any legal process by one not a party to this

10                 Protective Order, seeking discovery materials which were produced or designated

11                 as containing Protected Material pursuant to this Protective Order, the Receiving

12                 Party shall give prompt written notice by e-mail or facsimile transmission to Counsel

13                 for the Producing Party within five (5) business days of receipt of such subpoena,

14                 demand or legal process or such shorter notice as may be required to provide the

15                 Producing Party with the opportunity to object to the immediate production of the

16                 requested discovery materials to the extent permitted by law. The Receiving Party

17                 shall advise the Producing Party in writing of the following: (i) the information,

18                 documents, materials, items and things sought by the subpoena, demand or other

19                 legal process; (ii) the date on which compliance with the subpoena, demand or other

20                 legal process is requested or required; (iii) the location at which compliance with the

21                 subpoena, demand or other legal process is requested or required; (iv) the identity

22                 of the party serving the subpoena, demand or other legal process; and (v) the case

23                 name, jurisdiction, and other information reasonably necessary to identify the other

24                 action or proceeding in which the subpoena, demand or other legal process has been

25                 issued. Should the person seeking access to the Protected Material take action

26                 against the Receiving Party or anyone else covered by this Protective Order to

27                 enforce such a subpoena, demand or other legal process, the Receiving Party shall

28
                                               Page 7 of 12
     Case 2:20-cv-01360-JAD-VCF Document 47 Filed 09/13/21 Page 8 of 12



 1                 respond by setting forth the existence of this Protected Material. However, where

 2                 the Producing Party has been given notice pursuant to this paragraph, the Parties

 3                 agree that the Producing Party shall bear the time and expense of any motion practice

 4                 or other court action associated with protecting its Protected Material from discovery

 5                 by any party seeking the Protected Material through subpoena, demand, or other

 6                 legal process.

 7    7.    PROCEDURE FOR FILING PROTECTED MATERIAL UNDER SEAL

 8          7.1.    A Party that wishes to file or lodge its own Protected Material with the Court must

 9                  comply with all applicable rules for submitting materials under seal, including, but
                                                                                             LR IA 10-5
10                  not limited to the requirements under federal law and the Local Rules.

11    8.    CHALLENGING A PROTECTED MATERIAL DESIGNATION. A Receiving Party

12          wishing to challenge a Protected Material designation must first attempt to meet and confer

13          in good faith with the Producing Party in an effort to informally resolve such designation.

14          If reasonable meet and confer efforts are unsuccessful, the Party challenging the Protected

15          Material designation may move or apply to the Court to have such materials stripped of their

16          Protected Material designation. In the event of such a motion or application, the Producing

17          Party shall bear the burden of proving that the materials qualify as Protected Material. Until

18          the Court rules on such motion or application, the materials shall remain Protected Material.

19    9.    CLAWBACK PROVISION.                If a Producing Party contends that it has inadvertently

20          disclosed or produced material that it alleges is protected by the attorney-client privilege,

21          the work product doctrine, or any other privilege or protection provided under applicable

22          law, or is otherwise immune to discovery (the “Subject Privileged Material”), then the

23          Producing Party shall immediately notify the Receiving Party in writing upon its discovery

24          of the inadvertent disclosure or production. It is agreed that either a Producing Party or a

25          Receiving Party may challenge the claim to inadvertent disclosure as having been waived

26          and such waiver may be analyzed under applicable law. Upon receiving notification of the

27          inadvertent disclosure of the Subject Privileged Material, and in no event later than three

28
                                               Page 8 of 12
     Case 2:20-cv-01360-JAD-VCF Document 47 Filed 09/13/21 Page 9 of 12



 1          (3) business days, the Receiving Party shall immediately return, sequester, or destroy any

 2          and all copies of the Subject Privileged Material identified in the notice, and may not use,

 3          produce or disclose to other persons or non-parties the Subject Material until the claim of

 4          privilege or protection is resolved. If the Receiving Party produces, discloses, or uses the

 5          Subject Material before being notified of its alleged privileged or protected nature, then it

 6          shall take reasonable measures necessary to retrieve it and preclude its further use. Upon

 7          request, the Receiving Party shall certify, in writing, that is has complied with the terms and

 8          conditions set forth in this paragraph; however, the Receiving Party shall not waive or

 9          prejudice any right it may have to challenge the alleged privilege or protected nature of the

10          Subject Privileged Material, nor shall it waive or prejudice any right it may have to

11          challenge or contest the Producing Party’s claim of inadvertent production or disclosure. If,

12          after undertaking an appropriate meet-and-confer process, a resolution cannot be reached

13          concerning the production or disclosure of the Subject Privileged Material, any party may

14          file a motion with the Court for a determination of the claim and the Parties agree that the

15          Subject Privileged Material shall be protected via appropriate sealing or in camera

16          submission. The Subject Privileged Material shall be preserved until the claim is resolved.

17          If a Receiving Party believes in good faith that material received from a Producing Party or

18          person or non-party is potentially covered by the attorney-client privilege, the work product

19          doctrine or any other privilege or protection provided under applicable law, then the

20          Receiving party shall notify the other party or person or non-party in writing within a

21          reasonable time that it has possession of the material in question. If, in response to this

22          notification, the party asserts that the material may be privileged or protected under

23          applicable law, then the parties shall comply with the process set forth in this paragraph.

24          This Parties further agree that this paragraph’s clawback rights and procedures shall apply

25          to all material produced in discovery whether or not it is designated “CONFIDENTIAL –

26          Subject to Court Order.”

27

28
                                                Page 9 of 12
     Case 2:20-cv-01360-JAD-VCF Document 47 Filed 09/13/21 Page 10 of 12



 1    10.   RIGHT TO FURTHER RELIEF. This Protective Order, and any order hereon, is without

 2          prejudice to the right of any Party to apply to the Court for relief from any of its provisions

 3          or to seek different or additional protection for any particular Produced Material. Further,

 4          the Parties agree that this Protective Order may be amended from time to time by written

 5          agreement of counsel for the Parties, which agreement shall be submitted to the Court and

 6          only effective upon the Court’s approval.

 7    11.   RIGHT TO ASSERT OTHER OBJECTIONS. This Protective Order, and any order

 8          thereon, shall not waive or limit the Parties’ rights to assert a claim of privilege, other

 9          recognized protection, or other evidentiary objection to production, Protective Order, or

10          other use of Produced Material.

11    12.   Application to Third Parties. This Protective Order shall inure to the benefit of and may

12          be invoked and enforced by third parties with respect to documents and information

13          produced by them in the course of pretrial discovery in this action (e.g., in response to

14          subpoena) and designated by them in the manner provided herein. Any third party invoking

15          the Protective Order shall comply with, and be subject to, all other applicable sections of

16          the Protective Order.

17    13.   No Waiver of Privilege. This Protective Order will not prejudice the right of any party or

18          nonparty to oppose production of any information on the ground of attorney-client privilege,

19          work product privilege or any other privilege or protection provided under the law.

20    14.   Injunctive Relief Available. Each Party acknowledges that monetary remedies may be

21          inadequate to protect each party in the case of unauthorized disclosure or use of Protected

22          Material and that seeking injunctive relief may be appropriate to protect each party’s rights

23          in the event there is any such unauthorized disclosure or use of Confidential Information, in

24          addition to whatever relief may be available at law or in equity.

25    ///

26    ///

27    ///

28
                                               Page 10 of 12
     Case 2:20-cv-01360-JAD-VCF Document 47 Filed 09/13/21 Page 11 of 12



 1    IT IS SO STIPULATED.

 2

 3    Dated this ____ day of ________, 2021          Dated this ____ day of ________, 2021

 4     McDONALD CARANO LLP                           RICE REUTHER SULLIVAN &
                                                     CARROLL, LLP
 5
       By: /s/ Daniel I. Aquino                      By: /s/ Anthony J. DiRaimondo
 6
           George F. Ogilvie III, Esq. (# 3552)          David A. Carroll, Esq. (#7643)
 7         Daniel I. Aquino, Esq. (# 12682)              Anthony J. DiRaimondo, Esq. (#10875)
           2300 West Sahara Avenue, Suite 1200           Robert E. Opdyke, Esq. (#12841)
 8         Las Vegas, Nevada 89102                       3800 Howard Hughes Parkway, Suite
           Attorneys for Defendants Pale Horse
           GRS L.L.P., Chris Clark, and Aaron            1200
 9                                                       Las Vegas, Nevada 89169
           Spradlin
                                                         Attorneys for Plaintiff PRB Supply LLC
10

11

12                                                ORDER

13

14                                                IT IS SO ORDERED.

15
                                                  ______________________________
16
                                                  Cam Ferenbach
17                                                United States Magistrate Judge
                                                           9-13-2021
18                                                DATED ________________________

19

20

21

22

23

24

25

26

27

28
                                              Page 11 of 12
     Case 2:20-cv-01360-JAD-VCF Document 47 Filed 09/13/21 Page 12 of 12



 1                              APPENDIX A TO PROTECTIVE ORDER

 2

 3           I, _____________, have received, read, understand, and hereby agree to be bound by the

 4    terms of the foregoing Protective Order (and any Court Order entered on the Protective Order),

 5    entered in Case No. 2:20-cv-01360-JAD-VCF, entitled PRB Supply LLC v. Pale Horse GRS L.L.P.,

 6    Chris Clark, and Aaron Spradlin. which I acknowledge have been provided to me. I agree not to

 7    disclose, discuss, or otherwise use Protected Material (as defined in the Protective Order) except to

 8    the extent allowed under, and in compliance with, the Protective Order. I further agree to take

 9    reasonable precautions to ensure that any Protected Material provided to me remains in a secure

10    and confidential location so as to prevent unauthorized access to such material.

11           I understand that my access to Protected Materials in this case is solely as a result of, and

12    conditioned upon, my acceptance of, and agreement to be bound by, the terms of this Protective

13    Order. I recognize that any failure to comply with the Protective Order, and any Court Order

14    entered thereon, may result in action being taken against me. I hereby consent to the jurisdiction

15    of the United States District Court, District of Nevada, for the sole purpose of enforcing the

16    Protective Order and any Court Order entered thereon.

17

18           Dated: ___________________             Signed: ___________________________
19

20

21

22

23

24

25

26

27

28
                                                Page 12 of 12
